DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Sofia Kopelevich on 07/09/21.
Page 7, lines 21-23 of the spec amended as following;
US-A-2006/0116443, now abandoned describes metal coated carbon black produced by impregnating carbon black with a metal compound and reducing the metal compound with a reducing agent.
On p. 6, line 4 of the spec, --now abandoned-- has been added after "2008/0057001”.
On p. 6, line 28, page 7 line 1, page 9 line 15, page 11 line 28 of the spec, --now abandoned-- has been added after "2008/0213189”.
Claim 17: A process for the production of a nano-particle comprising a metal-carbon particle, wherein the metal-carbon particle comprises ferromagnetic metal particles at least partly encapsulated within graphitic carbon, wherein the process comprises:
impregnating a carbon containing body with an aqueous solution of a metal precursor;
drying the impregnated body; and
the ferromagnetic metal particles and to at least partly encapsulate the ferromagnetic metal particles within the graphitic carbon, wherein the gas atmosphere consists of inert gas.
Allowable Subject Matter
Claims 17, 25-29 are allowed. Applicant’s arguments, see appeal brief, filed 12/28/20, with respect to 103 17 rejection of claim 17 have been fully considered and are persuasive.  The rejection of claim 17 has been withdrawn. P. J. F Harris, Chemical physics Letters 293(1998) 53-58 teaches encapsulated metal particles by graphite with heating in only nitrogen atmosphere at high temperature, however the metal (Mo) is not magnetic metal. The examiner could not find a reference to teach reducing metal oxide (iron oxide) to metal (iron) under only inert atmosphere to combine with Schlogl reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712